         Case 2:20-cv-03621-GEKP Document 15 Filed 01/07/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DE LAGE LANDEN FINANCIAL
SERVICES, INC.,                                               CIVIL ACTION
                Plaintiff

                v.

CONVRGD DATA TECH, INC.,                                      No. 20-3621
              Defendant

                                               ORDER

        AND NOW, this              / ~ of January, 2021, upon consideration of this Courts prior

order (Doc. No. 12), Plaintiffs Second Motion for Alternative Service and for Extension of Time

to Serve Defendant (Doc. No. 11), and Plaintiffs Affidavit in Support ofits Second Motion (Doc.

No. 13), it is ORDERED that Plaintiffs Motion(Doc. No. 11) is GRANTED IN PART. Plaintiff

shall serve Defendant by February 8, 2021. Plaintiffs request for leave to serve by alternate means

is DENIED WITHOUT PREJUDICE. Should Plaintiffs efforts to serve Defendant continue to

prove unsuccessful, Plaintiff may re-file a request for alternative service with an additional

affidavit detailing its efforts.




                                                    1
